ITEMID: 001-58292
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: GRANDCHAMBER
DATE: 1999
DOCNAME: CASE OF IMMOBILIARE SAFFI v. ITALY
IMPORTANCE: 1
CONCLUSION: Violation of P1-1;Violation of Art. 6-1;Pecuniary damage - financial award;Non-pecuniary damage - claim dismissed;Costs and expenses partial award - Convention proceedings
JUDGES: Luzius Wildhaber
TEXT: 8. I.B., a construction company, was the owner of an apartment in Livorno, which it had let to L.B.
9. In a registered letter of 20 April 1983, it informed the tenant that it intended to terminate the lease on expiry of the term on 31 December 1983 and asked him to vacate the premises by that date.
10. In November 1983 I.B. served a notice to quit (disdetta) on the tenant, but he refused to leave.
11. In a writ served on the tenant in November 1983, I.B. reiterated its intention to terminate the lease and summoned the tenant to appear before the Livorno magistrate (pretore).
12. On 21 November 1983 the magistrate upheld the validity of the notice to quit and ordered that the premises must be vacated by 30 September 1984. That decision was made enforceable on 7 December 1983.
13. On 30 May 1985 I.B. served notice (precetto) on the tenant requiring him to vacate the premises. On 26 September 1985 it served notice on the tenant informing him that the order for possession would be enforced by a bailiff (significazione di sfratto) on 19 November 1985. The bailiff made several unsuccessful attempts to enforce the order (on 19 November 1985, 28 March, 30 September and 17 December 1986, 4 April and 21 December 1987).
14. Immobiliare Saffi became the owner of the apartment in 1988 following a corporate merger with, inter alia, I.B. It pursued the enforcement proceedings.
15. Between 15 December 1988 and 9 January 1996 the bailiff made eleven attempts to recover possession (on 15 December 1988, 9 June and 30 October 1989, 30 October 1990, 17 February and 17 May 1991, 18 May 1992, 15 May 1993, 8 February 1994, 13 January 1995 and 9 January 1996). Each attempt proved unsuccessful, as, under the statutory provisions providing for the suspension or staggering of evictions, the applicant company was not entitled to police assistance.
16. By March 1989, when Law no. 61 of 21 February 1989 came into force providing for the staggering of the enforcement of orders for possession, requests for police assistance had been made to the Prefect of Livorno in 1,186 cases: 354 for arrears of rent, 56 because the owner required the premises for his own use, 55 for other reasons, and 722 (the applicant company’s case included) because the lease had expired.
The Prefect decreed on 16 May 1989 and 19 February 1990 that decisions on the provision of police assistance would be taken by reference to the criteria laid down in Law no. 61/89, namely the order of priority established by the legislature, the date of the request for assistance, any special features of the individual case and the requirement that 30% of the total number of orders for possession outstanding should be enforced each month.
17. In reply to a question from the Registry, counsel for the applicant company informed the Court on 30 April 1999 that the apartment had been repossessed on 11 April 1996, following the death of the tenant.
18. Since 1947 the public authorities in Italy have frequently intervened in residential tenancy legislation with the aim of controlling rents. This has been achieved by rent freezes (occasionally relaxed when the government decreed statutory increases), by the statutory extension of all current leases and by the postponement, suspension or staggering of the enforcement of orders for possession.
19. The last statutory extension to all but a small number of specifically excepted categories of subsisting leases was introduced by Law no. 392 of 27 July 1978 (“Law no. 392/78”) and was effective until 31 December 1982, 30 June 1983 or 31 December 1983, depending on the date of signature of the lease.
20. Under section 56 of Law no. 392/78, it is for the magistrate to fix the date for enforcement of the order for possession, having regard to both the tenant and the landlord’s circumstances and the grounds on which the lease was terminated. Enforcement cannot be deferred for more than six, or exceptionally twelve, months.
If the tenant fails to vacate the premises within the time allowed by the magistrate the landlord may issue enforcement proceedings.
21. Orders are made enforceable by the appending of an instruction by the magistrate “to any bailiff whose services are requested, any person empowered to enforce the order, State Counsel, and any police officer to assist in the enforcement of this order when required by law”.
22. By Articles 608 and 513 of the Code of Civil Procedure, the bailiff’s task is to enjoin the tenant to vacate the premises and he may to that end seek police assistance “whenever necessary”. The bailiff reinstates the owner in his property and returns the keys to him.
The police act as officers of the court.
23. Numerous provisions have established rules for the suspension of the enforcement of orders for possession (ordinanze di sfratto).
A first suspension was introduced by Legislative Decree no. 795 of 1 December 1984. Those provisions were incorporated in Legislative Decree no. 12 of 7 February 1985, which became Law no. 118/85 and covered the period from 1 December 1984 to 30 June 1985. That legislation also provided for the staggered resumption of evictions on 1 July, 30 September and 30 November 1985 and 31 January 1986, depending on when the decision that the lease had been terminated became enforceable.
Section 1(3) of Law no. 118/85 laid down that enforcement would not be suspended if repossession had been ordered on the grounds of rent arrears. Similarly, no suspension could be ordered in certain cases, for example where the landlord required the property for his own use or for the use of his spouse, children or ascendants (Article 3, first sub-paragraph, number 2, of Legislative Decree no. 629 of 15 December 1979, which became Law no. 25 of 15 February 1980 (“Law no. 25/80”)).
24. A second suspension was introduced by Legislative Decree no. 708 of 29 October 1986, which became Law no. 899 of 23 December 1986 (“Law no. 899/86”). It covered the period from 29 October 1986 to 31 March 1987 and included the same exceptions as the preceding legislation.
Law no. 899/86 also established that the prefect, after consulting a committee that included representatives of both tenants and landlords (commissione provinciale), was responsible for determining the criteria for authorising police assistance in evicting tenants who refused to surrender possession.
Section 3(5 bis) of Law no. 899/86 also provided that the eviction of any tenant entitled to subsidised housing was in all cases suspended until 31 December 1987.
25. A third suspension was introduced by Legislative Decree no. 26 of 8 February 1988, which became Law no. 108 of 8 April 1988. It initially covered the period from 8 February 1988 to 30 September 1988, which was subsequently extended until 31 December 1988.
26. A fourth suspension was introduced by Legislative Decree no. 551 of 30 December 1988, which became Law no. 61 of 21 February 1989 (“Law no. 61/89”), and covered the period up to 30 April 1989.
27. All the aforementioned laws and decrees contained additional provisions relating to the financing of subsidised housing and to housing benefits.
28. Law no. 61/89 also provided that as from 1 May 1989 requests for police assistance in enforcing orders for possession would be dealt with in order of priority, as determined according to criteria established by the prefects after consultation with statutory prefectoral committees, whose members included the prefect, the mayor and representatives of both tenants and landlords. Among the cases having priority were those in which it was not possible for enforcement to be suspended. In particular, priority was given to landlords urgently requiring premises as accommodation for themselves, their spouse, children or ascendants. Landlords seeking priority treatment were required to make a statutory declaration.
As regards evictions in all other cases, provision was made for police assistance to be staggered over a maximum of forty-eight months from 1 January 1990.
29. The system whereby the enforcement of orders for possession was to be staggered was extended by a series of legislative decrees including the following: from 31 December 1993 to 31 December 1995 (Legislative Decree no. 330/93); from 31 December 1995 to 29 February 1996 (Legislative Decree no. 546/95); from 29 February 1996 to 26 April 1996 (Legislative Decree no. 81/96); from 26 April 1996 to 25 June 1996 (Legislative Decree no. 217/96); and from then to 31 December 1996 (Legislative Decree no. 335/96).
30. Law no. 566 of 4 November 1996 ratified a series of legislative decrees that had not been enacted as laws. It provided that police assistance would be staggered until 30 June 1997.
31. That arrangement was extended until 31 January 1998 by Legislative Decree no. 172/1997. In addition, Article 1 bis of that legislative decree added to the prefects’ existing power to lay down general criteria for determining whether police assistance would be made available the power to decide precisely when and how police resources would be allocated in each individual case, without having to deal with requests for police assistance in the chronological order in which they were made by the bailiffs. Consequently, the prefectoral committees would usually only be able to express an opinion on the general criteria to be followed in determining whether police assistance was to be given, not on whether assistance should in fact be given in a particular case.
32. By Legislative Decree no. 7/1998 the date for the resumption of evictions was postponed to 31 October 1998.
33. In a judgment (no. 321) of 24 July 1998, the Constitutional Court held that Article 1 bis of Legislative Decree no. 172/1997 was contrary to Article 24 of the Italian Constitution guaranteeing inter alia the right of access to a court, as it made the decision regarding the date of enforcement of an order for possession – which is set in advance by the magistrate in accordance with section 56 of Law no. 392/78 – subject to review by a prefect. The Constitutional Court said that the role of the prefects should be limited to cooperating – as officers of the court – in the enforcement of judicial orders for possession. The fact that their powers had been enlarged to include individual cases had led to substantial delays in the enforcement of court orders. That was contrary to every individual’s entitlement to have his rights decided by a court. The Constitutional Court stressed that it was unacceptable for court orders to be undermined or affected by administrative decisions.
34. Recently, Legislative Decree no. 375 of 2 November 1998 delayed the resumption of evictions to 28 February 1999.
35. Section 6 of Law no. 431 of 9 December 1998 on the rules governing lease agreements and the vacation of residential premises provides that where an order for possession has already been made and is enforceable when that law comes into force, the landlord and tenant have six months – during which period enforcement of the order is suspended – in which to decide whether to enter into a new lease. Should no agreement be forthcoming within that period, the tenant may, within thirty days thereafter, request a magistrate to set a fresh date for the enforcement of the order. The magistrate’s decision regarding the date of enforcement incorporates permission for the bailiff to seek police assistance to enforce the order.
The date of eviction may be deferred for up to a maximum of eighteen months if the tenant is aged 65 or over, if he has five or more dependent children, if he is on the list of transferable personnel (liste di mobilità) kept by businesses, if he is in receipt of unemployment benefit or low-paid-worker benefit, if he has been formally allocated welfare housing, if he has purchased a house that is under construction or if he owns property in respect of which repossession proceedings are pending. The same rule applies if the tenant or a member of his family who has been living with him for at least six months is handicapped or terminally ill.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
